ACCEPTED
                                                                                      03-15-00252-CV
                                                                                              6510212
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 8/14/2015 4:16:29 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                           No. 03-15-00252-CV
In the Court of Appeals for the Third Judicial DistrictFILED
                                                         of Texas
                                                             IN
                                                3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
        DR. BEHZAD NAZARI, D.D.S. D/B/A ANTOINE DENTAL
                                                8/14/2015 4:16:29 PM
            CENTER ET. AL., Defendants–Appellants,
                                v.                JEFFREY D. KYLE
                                                        Clerk
               STATE OF TEXAS, Plaintiff–Appellee,
                                     v.
XEROX CORPORATION AND XEROX STATE HEALTHCARE, LLC, F/K/A ACS
 STATE HEALTHCARE, LLC, Third-Party Defendants–Appellees.

              On Appeal from the 53rd Judicial District Court,
               Travis County, Texas, No. D-1-GB-13-005380

 UNOPPOSED MOTION TO FILE CORRECTED BRIEF


  KEN PAXTON                              SCOTT A. KELLER
  Attorney General of Texas               Solicitor General
  CHARLES E. ROY                          J. CAMPBELL BARKER
  First Assistant Attorney General        Deputy Solicitor General
                                          State Bar No. 24049125
  RAYMOND C. WINTER
                                          cam.barker@texasattorneygeneral.gov
  Chief, Civil Medicaid Fraud
                                          Philip A. Lionberger
  REYNOLDS B. BRISSENDEN
                                          Assistant Solicitor General
  Assistant Attorney General
                                          State Bar No. 12394380
  Office of the Attorney General
  P.O. Box 12548 (MC 059)                 AUTUMN HAMIT PATTERSON
  Austin, Texas 78711-2548                Assistant Attorney General
  Tel.: (512) 936-1700                    State Bar No. 24092947
  Fax: (512) 474-2697
                                          Counsel for the State of Texas
        Unopposed Motion for Leave to File Corrected Brief
    Appellee the State of Texas respectfully moves for leave to file a corrected
response brief.
    1. This is an appeal in a civil case. Appellants filed their opening brief on

June 19, 2015. Appellee the State of Texas filed its response brief on August
10, 2015.
    2. It has come to the State’s attention that its response brief contains cer-

tain typographical and citation-form errors. To better serve the Court by
providing a more readable and accurate brief, the State respectfully seeks leave
to file the attached corrected brief in substitution of its original brief.
    3. All parties have been consulted about this motion, and all are unop-
posed to the requested relief.

                                  Conclusion
    Appellee the State of Texas respectfully requests leave to file, in substitu-
tion of its original brief, the attached corrected brief.




                                       -1-
                                   Respectfully submitted.

KEN PAXTON                         SCOTT A. KELLER
Attorney General of Texas          Solicitor General

CHARLES E. ROY                     /s/ J. Campbell Barker
First Assistant Attorney General   J. CAMPBELL BARKER
                                   Deputy Solicitor General
RAYMOND C. WINTER                  State Bar No. 24049125
Chief, Civil Medicaid Fraud        cam.barker@texasattorneygeneral.gov

REYNOLDS B. BRISSENDEN             Philip A. Lionberger
Assistant Attorney General         Assistant Solicitor General
                                   State Bar No. 12394380

                                   AUTUMN HAMIT PATTERSON
                                   Assistant Attorney General
                                   State Bar No. 24092947

                                   Office of the Attorney General
                                   P.O. Box 12548 (MC 059)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 936-1700
                                   Fax: (512) 474-2697

                                   Counsel for the State of Texas




                                   -2-
                  Certificate of Conference
   In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), movant
conferred with counsel for all parties, and none oppose this motion.

                                        /s/ J. Campbell Barker
                                        J. CAMPBELL BARKER

                      Certificate of Service
     I certify the service of this document on August 14, 2015 by electronic case
filing or e-mail upon the following:

Counsel for Defendants–Appellants:
Jason Ray                         E. Hart Green
Riggs & Ray, P.C.                 Mitchell A. Toups
506 W. 14th Street, Suite A       Weller, Green, Toups & Terrell, L.L.P.
Austin, Texas 78701               P.O. Box 350
                                  Beaumont, Texas 77704-0350


Counsel for Third-Party Defendants–Appellees:
Constance H. Pfeiffer                   Robert C. Walters
Beck Redden LLP                         Gibson, Dunn & Crutcher LLP
1221 McKinney St., Suite 4500           2100 McKinney Ave., Suite 1100
Houston, Texas 77010                    Dallas, Texas 75201

Eric J.R. Nichols
Christopher R. Cowan
Beck Redden LLP
515 Congress Ave., Suite 1750
Austin, Texas 78701
                                        /s/ J. Campbell Barker
                                        J. CAMPBELL BARKER




                                      -3-